Exhibit 99.1 News Release Sunoco LP Completes the Acquisition of the Wholesale Fuel Distribution and Terminalling Business from Emerge Energy Services LP DALLAS, Aug. 31, 2016 Sunoco LP (NYSE: SUN) ("Sunoco") announced today the completion of the acquisition of the fuels business (the "Fuels Business") from Emerge Energy Services LP (NYSE: EMES) ("Emerge") for $167.7 million, plus working capital adjustments. The Fuels Business comprises Arlington-based Direct Fuels LLC and Birmingham-based Allied Energy Company LLC, both wholly owned subsidiaries of Emerge, and engages in the processing of transmix and the distribution of refined fuels.
